              Case 2:20-cv-01189-JCC Document 21 Filed 03/08/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MARK MCDONALD,                                     CASE NO. C20-1189-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    MOLINA HEALTHCARE, INC., a foreign
      profit corporation; and MOLINA
13    HEALTHCARE OF WASHINGTON, INC., a
      domestic profit corporation,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the stipulation filed by Plaintiff Mark McDonald

20   and Defendant Molina Healthcare of Washington, Inc. (Dkt. No. 20).

21          In August 2020, Plaintiff filed this employment discrimination action against Molina

22   Healthcare of Washington, Inc. and its parent corporation, Molina Healthcare, Inc. (Dkt. Nos. 4,

23   14.) Defendants filed an answer in November 2020. (Dkt. No. 15.) In February 2021, Plaintiff

24   and Defendant Molina Healthcare of Washington, Inc. stipulated to the dismissal of Plaintiff’s

25   claims against Defendant Molina Healthcare, Inc. and asked the Court to enter an order

26   dismissing Defendant Molina Healthcare, Inc. pursuant to the stipulation and granting Plaintiff


     MINUTE ORDER
     C20-1189-JCC
     PAGE - 1
               Case 2:20-cv-01189-JCC Document 21 Filed 03/08/21 Page 2 of 2




 1   leave to file an amended complaint against Defendant Molina Healthcare of Washington, Inc.

 2   (Dkt. No. 17.) The Court denied the request without prejudice because the stipulation was

 3   deficient under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) because it was only signed on

 4   behalf of one defendant notwithstanding the fact that both defendants have appeared. (Dkt. No.

 5   18.) The instant stipulation (Dkt. No. 20) is deficient for the same reason. Accordingly, Plaintiff

 6   shall either file a stipulation signed by all parties who have appeared or make a showing that an

 7   order of dismissal is appropriate absent a stipulation. Following the proper dismissal of

 8   Defendant Molina Healthcare, Inc., the Court will consider the stipulation of Plaintiff and

 9   Defendant Molina Healthcare of Washington, Inc. for an order granting Plaintiff leave to file an

10   amended complaint.

11          DATED this 8th day of March 2021.

12                                                           William M. McCool
                                                             Clerk of Court
13
                                                             s/Paula McNabb
14
                                                             Deputy Clerk
15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1189-JCC
     PAGE - 2
